February 23, 1998
Dear State Official,
This is one in a series of letters to States providing guidance on the new
Children's Health Insurance Program (CHIP), which was enacted as part
of the Balanced Budget Act of 1997 (BBA). This letter provides
guidance to States on the process for ensuring ongoing public
involvement in the design and implementation of child health plans.
Title XXI requires States to involve the public in both the design and
implementation of their child health insurance programs and to develop
a mechanism that will ensure ongoing public involvement once the plan
has been implemented. States should provide for participation from
organizations and groups such as hospitals, community health centers,
and other providers, beneficiaries, and advocacy groups. States can
solicit public comment in many different ways. For instance, States can:
Hold periodic public hearings when developing or implementing their
plan that provide a forum for comments
●
Establish a child health commission or a consumer advisory
committee responsible for soliciting public opinion about the State plan
●
Publish a notice in generally circulated newspapers advertising State
plan development meetings so the public can provide input, and
●
Create a mechanism enabling the public to receive a copy of the
working proposal in order to provide comments to the State.
●

These methods, however, are not the only permissible ones. States may use
any process for public input that would afford an interested party the
opportunity to learn about the State plan and would allow for public input
in all phases of the program.
We hope that the public involvement process will help your State achieve
the goal of providing access to health care for all vulnerable children. HCFA
and HRSA Regional Office CHIP staff are available to assist you. Thank
you for your continued efforts on this important program.

Sincerely,

Sally K. Richardson,
Director Claude Earl Fox, M.D., M.P.H.
Center for Medicaid and State Operations
Acting Administrator Health Care Financing Administration Health
Resources and Services Administration
cc:
HHS Regional Directors
HCFA Regional Offices
PHS Regional Offices
Ms. Lee Partridge, American Public Welfare Association
Ms. Jennifer Baxendell, National Governors' Association
Ms. Joy Wilson, National Conference of State Legislatures
Ms. Cheryl Beversdorf, Association of State and Territorial Health Officials
Ms. Mary Beth Senkewicz, National Association of Insurance
Commissioners

